Name: 92/230/EEC: Council Decision of 25 February 1992 on the conclusion by the European Economic Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part, on trade and trade-related matters
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy
 Date Published: 1992-04-30

 Avis juridique important|31992D023092/230/EEC: Council Decision of 25 February 1992 on the conclusion by the European Economic Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part, on trade and trade-related matters Official Journal L 116 , 30/04/1992 P. 0001 - 0001COUNCIL DECISION of 25 February 1992 on the conclusion by the European Economic Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part, on trade and trade-related matters (92/230/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, pending the entry into force of the European Agreement signed in Brussels on 16 December 1991, it is necessary to approve the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part, on trade and trade-related matters signed in Brussels on 16 December 1991, HAS DECIDED AS FOLLOWS: Article 1The Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part, on trade and trade-related matters together with its Annexes, the Protocols, the exchanges of letters and the declarations are hereby approved on behalf of the European Economic Community. These texts are attached to this Decision. Article 2The President of the Council shall give the notification provided for in Article 48 of the Interim Agreement on behalf of the European Economic Community. Done at Brussels, 25 February 1992. For the CouncilThe PresidentVitor MARTINS (1) OJ No C 39, 17. 2. 1992.